Citation Nr: 1523571	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-26 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at The Villages Regional Hospital from May 3, 2013, to May 6, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss and tinnitus.  On May 3, 2013, he went to the emergency department at The Villages Regional Hospital, where physicians diagnosed community acquired pneumonia.  In addition, X-ray examination of the chest revealed a pulmonary vascular pattern that suggested mild congestive heart failure.  The Veteran was discharged from The Villages Regional Hospital on May 6, 2013, and he seeks reimbursement for the medical expenses incurred from May 3, 2013, to May 6, 2013.  The record indicates that he has additional health insurance coverage under Medicare Part A and Part B.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-17.1002 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Under 38 U.S.C.A. 
§ 1725, payment or reimbursement of non-VA emergency medical services for nonservice-connected disabilities for veterans without adequate insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Conditions required under § 1725 include: (1) that there is a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (2) that VA or other federal facilities were not feasibly available to treat the veteran. 

The Board also notes that 38 U.S.C.A. § 1725 was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 Stat. 3495 (2010).  Under this amendment, a veteran may receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4) (West 2002)).  This amendment is effective February 1, 2010, and shall apply with respect to emergency treatment furnished on or after such date.  Id. at (c)(1).  Under the amended provisions of the law, the Veteran may be entitled to reimbursement for any amount not covered by Medicare Part A or Part B.

Here, the Board is unable to ascertain from the record whether appropriate VA facilities were available to treat the Veteran for his condition.  In addition, the Board finds it unclear as to whether the Veteran had a medical emergency prior to his admission at The Villages Regional Hospital, as the evidence does not contain a medical opinion addressing this issue.  The Board may not make such findings without medical expertise.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, remand is warranted for a medical opinion.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  Furthermore, there is no indication in the record as to whether the Veteran submitted a claim for reimbursement of his medical expenses to Medicare, and if so, whether any of the claimed expenses were reimbursed.  Accordingly, the AOJ should determine whether any of the expenses incurred as a result of the treatment received from May 3, 2013, to May 6, 2013, were submitted to and/or covered by Medicare Part A and/or Part B. 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's records, to include a copy of this Remand, to an appropriate physician for an opinion as to whether the Veteran's treatment at The Villages Regional Hospital from May 3, 2013, to May 6, 2013, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In addition, the physician should provide an opinion as to whether an appropriate VA facility was available to treat the Veteran for his condition.  

A complete rationale should be provided for any opinion or conclusion expressed.

2. If it is determined that there was a medical emergency and that VA or other federal facilities were not feasibly available to treat the Veteran, contact the Centers for Medicare and Medicaid Services, The Villages Regional Hospital, and the Veteran to determine whether any of the expenses incurred as a result of the treatment received from May 3, 2013, to May 6, 2013, were submitted to and covered by Medicare Part A or Part B.

3. Then, re-adjudicate the claim of entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at The Villages Regional Hospital from May 3, 2013, to May 6, 2013.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



